           Case 1:17-vv-02012-UNJ Document 48 Filed 01/09/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-2012V
                                         UNPUBLISHED


    MICHAEL DORE,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: December 9, 2019
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On December 21, 2017, Michael Dore filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a Shoulder Injury Related to Vaccine
Administration (SIRVA) as a result of his November 8, 2016 influneza (“flu”) vaccination.
Petition at ¶¶ 1, 9, 10; Stipulation, filed December 6, 2019, at ¶¶ 2, 4. Petitioner further
alleges that the vaccine was administered within the United States, that he suffered the
residual effects of his injury for more than six months, and that there has been no prior
award or settlement of a civil action on his behalf as a result of his injury. Stipulation at
¶¶ 3-5; Petition at ¶1, 11, 14-15. “Respondent denies that the flu vaccination caused
petitioner’s alleged SIRVA or any other injury or his current condition.” Stipulation at ¶ 6.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-02012-UNJ Document 48 Filed 01/09/20 Page 2 of 7



        Nevertheless, on December 6, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $80,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
          Case 1:17-vv-02012-UNJ Document 48 Filed 01/09/20 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


                                                      )
MICHAEL DORE,                                         )
                                                      )
                        Petitioner,                   )
                                                      )       No. l 7-2012V
V.                                                    )       Chief Special Master Corcoran
                                                      )       ECF
SECRETARY OF HEALTH AND                               )
HUMAN SER VICES,                                      )
                                                      )
                        Respondent.                   )


                                          STIPULATION

       The parties hereby stipulate to the following matters:

        l . Michael Dore, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S .C. § 300aa-10 to 34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § 100.3(a).

       2. Petitioner received his flu vaccine on November 8, 2016.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that he suffered a shoulder injury related to vaccine administration

("SIRVA") as the result of his flu vaccination and that he suffered the residual effects of this

injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his alleged vaccine injury.

                                                  1
            Case 1:17-vv-02012-UNJ Document 48 Filed 01/09/20 Page 4 of 7




        6. Respondent denies that the flu vaccination caused petitioner's alleged SIRVA or any

other injury or his current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $80,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa-l 5(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(I), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorney's fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-l 5(g), including State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                  2
          Case 1:17-vv-02012-UNJ Document 48 Filed 01/09/20 Page 5 of 7




        11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, the money provided pursuant to this Stipulation will be

used solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C.

§ 300aa-l5(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, his flu vaccination administered on November 8, 2016, as

alleged by petitioner in a petition for vaccine compensation filed on or about December 21,

2017, in the United States Court of Federal Claims as petition No. 17-2012V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                     3
          Case 1:17-vv-02012-UNJ Document 48 Filed 01/09/20 Page 6 of 7




        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to . The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged SIRVA

or any other injury or his current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION

I

I

I

I


                                                  4
        Case 1:17-vv-02012-UNJ Document 48 Filed 01/09/20 Page 7 of 7




 Respectfully submitted,




ATIORNEY OF RECORD FOR:                                      AUTHORIZED REPRESENTATIVE
PETITIONER:                                                  OF THE ATTORNEY GENERAL:



 ISAIAH KALINOW KI, ES - .                                        TH            EE. REEVES
 Maglio Christopher & Toale, PA                              De•t'IUtllA-t"fi~ ctor
 *'
                                              .1
      t td1f52, ,.    ;, r~       1ois is-1'1,St tJi     J   Torts Branch
  SI     L,H! U a86                  .       .      ,,   V   Civil Division
. (941) 952-5242           I /    S.,,,te, .i.1)5            U.S. Department of Justice
                           kl11  sl,,~.) ])_G. 7Jf)D5        P.0.Box 146
                                                             Benjamin Franklin Station
                                                             Washington, DC 20044-0146


 AUTHORIZED REPRESENTATIVE OF                                ATIORNEYOFRECORDFOR
 THE SECRETARY OF HEALTH AND                                 RESPONDENT:
 HUMAN SERVICES:



 TAMARA OVERBY
 Acting Director, Division oflnjury                          Senior Trial Attorney
 Compensation Programs                                       Torts Branch
 Healthcare Systems Bureau                                   Civil Division
 Health Resources and Services Administration                U.S. Department of Justice
 U.S. Department of Health and Human Services                P.O.Box 146
 5600 Fishers Lane                                           Benjamin Franklin Station
 Parklawn Building, Mail Stop 08Nl 46B                       Washington, DC 20044-0146
 Rockville, MD 20857                                         Tel: (202) 616-4138




                                                         s
